Citation Nr: 0812370	
Decision Date: 04/14/08    Archive Date: 05/01/08

DOCKET NO.  04-41 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel




INTRODUCTION

The veteran had active service from July 1951 to August 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2007 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied service connection for PTSD.  In August 
2007, this matter was remanded, pursuant to Manlincon v. 
West, 12 Vet. App. 238 (1999), in order for an statement of 
the case (SOC) to be issued.  Following the issuance of an 
SOC in October 2007, the veteran filed a substantive appeal 
(VA Form 9) in order to perfect his appeal.  This case has 
been advanced on the Board's docket by reason of the 
veteran's age.  See 38 U.S.C.A. § 7107(a)(2); 38 C.F.R. § 
20.900(c).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

The veteran contends that he has PTSD which is related to in-
service combat-related stressor events that took place in 
Korea during the Korean War.  In his stressor statements, on 
a VA Form 21-4138 dated in August 2005 and a VA Form 21-0781 
dated in March 2006, he indicated that he was a combat 
engineer, assigned to the 36th Combat Engineers Group, IX 
Corps, 8th Army, and that his group supported several 
infantry units.  He asserts that he was involved in combat in 
Korea, came under heavy fire, and saw many troops injured and 
killed in action.  He claimed he was in the "Iron 
Triangle", and involved in battles on Pork Chop Hill, 
Heartbreak Ridge, and Old Baldy. 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), i.e., under the criteria of the Diagnostic and 
Statistical Manual of Mental Disorders, 4th ed. (DSM-IV); a 
link, established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).

A review of the record shows that, in September 2000, a 
private treatment record indicated that the veteran was being 
followed for PTSD.  VA treatment records showed treatment a 
for panic disorder, depression, and anxiety.  One VA 
treatment record, dated in September 2005, showed a diagnosis 
of PTSD.  

The National Personnel Record Center (NPRC) has indicated 
that the veteran's service personnel records are not 
available, are presumed to have been destroyed in a fire, and 
cannot be reconstructed.  In April 2006, the RO prepared a 
memorandum to the effect that the veteran had not supplied 
stressor information sufficient to obtain verification of his 
claimed stressor(s).

In May 2006 the veteran submitted a Statement in Support of 
Claim (VA Form 21-4138) in which he provided additional 
information, including a specific date range, regarding his 
reported in-service stressor events.  He indicated that in 
July 1953 in Korea, while with the 36th Combat Engineer 
Group, he was involved in combat, and that while fighting on 
Pork Chop Hill, machine gunfire took out "approximately an 
entire squad" that his group was supporting.  

The RO then annotated its April 2006 memorandum to indicate 
that later-received information had placed the veteran's unit 
in combat, and scheduled him for a PTSD examination.  In its 
referral to the VA Medical Center, the RO noted that his 
military combat stressor was conceded.  

With regard to a VA examination, the record reflects that the 
veteran was scheduled for a VA examination on April 11, 2007.  
He failed to report for that examination.  A Report of 
Contact shows that on April 23, 2007, the veteran called the 
RO and indicated he would like to reschedule his VA 
examination.  In a May 2007 statement on VA Form 21-4138, the 
veteran indicated that he had missed two scheduled 
compensation examinations (presumably in reference to this 
claim currently on appeal and to a increased rating claim 
which the Board addressed in a prior decision).  He reported 
he had been "out of town visiting a sick relative" and 
"never the got the appointments until [he] came back from 
Ohio". 

The Board will accept the veteran's account of his missing 
the notices about his examination because he was out of 
State.  We must note, however, that the duty to assist in the 
development and adjudication of a claim is not a one-way 
street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If 
a veteran (appellant) wishes help, he cannot passively wait 
for it in those circumstances [where his input is crucial for 
obtaining that assistance]."  Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  See also Olson v. Principi, 3 Vet. App. 
480, 483 (1992).

Therefore, the veteran should be provided another opportunity 
to report for a VA examination.  He is hereby notified that 
it is his responsibility to report for the examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may adversely affect the outcome of the 
claim.  38 C.F.R. §§ 3.158, 3.655.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to determine whether he has 
PTSD under the criteria in DSM-IV, based 
upon the verified/corroborated 
stressor(s) only.  Any and all studies 
deemed necessary by the examiner should 
be completed.  The claims file must be 
made available to the examiner for review 
in conjunction with the examination, and 
the examination report should reflect 
that such review is accomplished.  A 
rationale should be provided for any 
opinion offered.  If the veteran is found 
to have PTSD, the examiner is requested 
to identify the diagnostic criteria, 
including the specific stressor(s) 
supporting the diagnosis.

2.  Thereafter, readjudicate the issue on 
appeal.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
and afforded the appropriate opportunity 
to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

